Citation Nr: 0528675	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.    

2.  Entitlement to service connection for a stomach disease, 
secondary to medication taken for service-connected residuals 
of bilateral heel stress fractures.   

3.  Entitlement to service connection for a liver disease, 
secondary to medication taken for service-connected residuals 
of bilateral heel stress fractures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from May 1967 to 
March 1969, at which time he was furnished a general 
discharge under honorable conditions.  The appellant's DD 
Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, shows numerous periods of lost time 
due to "AWOL" (absent without leave), including a lengthy 
period from January to June 1968.  Other evidence of record 
indicates that the appellant was dropped from the roles as a 
deserter on January 18, 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.    


FINDINGS OF FACT

1.  On June 22, 1968, the appellant was in an automobile 
accident and sustained severe burns to his arms, legs, trunk, 
and neck; at the time of the accident, he was AWOL from his 
unit and had been dropped as a deserter on January 18, 1968.  

2.  The appellant received a blood transfusion in response to 
burns he sustained on June 22, 1968.  

3.  The appellant currently has hepatitis C.  

4.  There is no medical evidence showing that the appellant's 
hepatitis C is related to his line of duty during active 
military service.  

5.  A stomach disorder, to include dyspepsia, is not causally 
related to or worsened by medication taken for service-
connected residuals of bilateral heel stress fractures.

6.  A liver disorder, to include hepatitis C, is not causally 
related to or worsened by medication taken for service-
connected residuals of bilateral heel stress fractures.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by injury 
or disease contracted in the line of duty during active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.303, 3.304 (2005).    

2.  A stomach disorder, to include dyspepsia, is not 
proximately due to or the result of medication taken for 
service-connected residuals of bilateral heel stress 
fractures.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).  

3.  A liver disorder, to include hepatitis C, is not 
proximately due to or the result of medication taken for 
service-connected residuals of bilateral heel stress 
fractures.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

In the present case, in October 2001, the appellant submitted 
a statement in which he raised the issue of issue of 
entitlement to service connection for stomach and liver 
disease, secondary to medication taken for service-connected 
residuals of bilateral heel stress fractures.  Thus, in 
November 2001, the RO sent the appellant a letter.  However, 
in the November 2001 letter, the RO notified the appellant of 
the types of evidence that he needed to submit to support a 
claim for service connection on a direct basis, rather than 
on a secondary basis.  It was not until February 2004, after 
the original rating action on appeal was promulgated with 
respect to the issues of entitlement to service connection 
for stomach and liver disease, secondary to medication taken 
for service-connected residuals of bilateral heels stress 
fractures, that the RO provided notice to the appellant 
regarding the types of evidence that he needed to submit to 
support a claim for service connection on a secondary basis, 
and the evidence that VA would obtain on his behalf.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, in regard to the aforementioned issues on 
appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims, including at a 
videoconference hearing before the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the appellant 
has also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection for stomach and liver disease, secondary to 
medication taken for service-connected residuals of bilateral 
heel stress fractures.  The discussions in the statement of 
the case and the supplemental statement of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.   

In regard to the appellant's claims for service connection 
for stomach and liver disease, secondary to medication taken 
for service-connected residuals of bilateral heel stress 
fracture, the RO sent the appellant a letter in February 2004 
in which he was notified of the types of evidence that he 
needed to submit to support a claim for service connection on 
a secondary basis, and the development the VA would 
undertake.  See Quartuccio, 16 Vet. App. at 183.  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  In addition, 
the November 2002 statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied with respect to the claims for 
service connection for stomach and liver disease, on a 
secondary basis, and that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Simply 
put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his service connection claims, on a secondary basis.  He was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).       

In regard to the appellant's claim of entitlement to service 
connection for hepatitis C, the RO sent the appellant a 
letter in May 2002, prior to the initial rating decision with 
regard to the aforementioned issue, in which the appellant 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the November 2002 statement of 
the case provided the appellant with the text of the relevant 
potions of the VCAA, as well as the implementing regulations.  
There is no indication that there is additional evidence that 
has not been obtained and that would be pertinent to the 
present claim.  The appellant has been notified of the 
applicable laws and regulations pertinent to his service 
connection claim.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claim, including at a videoconference hearing before 
the Board.  Id.  Thus, VA's duty to notify has been 
fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
in December 2004, the appellant underwent a VA examination 
which was pertinent to his service connection claims.  There 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).       

II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a stomach disorder, to include 
dyspepsia, and/or a liver disorder, to include hepatitis C.  
The records show that on January 18, 1968, the appellant was 
dropped from his unit as a deserter.  A hospitalization 
summary from Brooke General Hospital, dated in September 
1968, shows that the appellant was hospitalized from June 25, 
1968 to August 23, 1968.  According to the summary, on June 
22, 1968, while the appellant was five and a half months 
AWOL, he was involved in an automobile accident.  He was 
initially treated at a private hospital where his burn wounds 
were dressed with Furacin.  He was then transferred to the 
United States Naval Hospital in Great Lakes, Illinois, where 
he was treated with the Brooke formula resuscitative fluids 
and he received approximately 9,000 cubic centimeters (cc) of 
Ringer's lactate the first 24 hours, 8,000 cc of fluid the 
second 24 hours, and approximately 1,500 cc of plasma.  Upon 
admission at Brooke General Hospital, physical examination of 
the appellant revealed that he had burns covering 52 and a 
half percent of the total body area, of which 26 and a half 
percent were third degree burns.  It was further indicated 
that the appellant had a fracture of the right ulna.  

According to the appellant's service medical records, on 
August 27, 1968, the appellant was admitted to the Army 
Hospital in Fort Hood, at which time it was reported that his 
burns were almost completely healed.  Upon his discharge, the 
diagnoses included burns, second and third degree, involving 
head, anterior trunk, genitalia, both upper extremities, both 
hands, both lower extremities, and both feet.  In a report of 
investigation, dated in September 1968, it was concluded that 
the burns to the appellant's face, arms, and legs were not in 
the line of duty and not due to his own misconduct.  A 
medical board subsequently found the appellant unfit for 
service.  The records show that in November 1968, the 
appellant underwent a separation examination.  At that time, 
the appellant's endocrine system was clinically evaluated as 
"normal."  The appellant's abdomen and viscera were 
clinically evaluated as "abnormal."  In this regard, the 
examiner noted that the appellant had healed burns of the 
abdomen. 

In a VA Administrative Decision, dated in October 1969, the 
RO addressed the issue of whether the appellant's injuries, 
which were sustained in an automobile accident on June 22, 
1968, were considered in the line of duty.  In the October 
1969 decision, VA found that the appellant was a passenger in 
a car which went out of control and caused severe burns to 
the appellant; however, he was AWOL from his unit and was 
dropped as a deserter on January 18, 1968, at the time of the 
accident.  Thus, VA concluded that based on the evidence of 
record, it was definitely shown that during the time of the 
accident, the appellant was avoiding duty by desertion and 
absent without leave.  Therefore, it was VA's determination 
that the injuries sustained on June 22, 1968, were not in the 
line of duty and that the appellant was not entitled to 
receive benefits on injuries claimed as a result of the 
automobile accident.  

By an August 1986 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the residuals of bilateral heel stress fractures.  

VA Medical Center (VAMC) outpatient treatment records, from 
January 1987 to September 2001, show that in July 1991, the 
appellant stated that he was service-connected for 
unspecified bone disease.  At that time, the appellant 
indicated that he had fractured his feet during service.  It 
was noted that the appellant complained of a 20 to 30 year 
history of migratory joint pain in his back, knees, 
shoulders, and feet.  According to the appellant, he was 
currently taking Tylenol for his pain because Ibuprofen had 
caused gastrointestinal (GI) upset in the past.  In addition, 
the records also reflect that in January 1999, the appellant 
was treated after complaining of a sour stomach.  At that 
time, he stated that he took Mylanta which helped relieve his 
stomach problem.  He further noted that he had chronic 
arthritis.  The diagnosis was chronic dyspepsia.

VAMC outpatient treatment records, from February to May 2002, 
reflect that in February 2002, the appellant underwent a 
physical examination.  At that time, he complained of 
occasional epigastric pain.  The diagnosis was 
duodenitis/gastritis.  In February 2002, the appellant 
underwent a liver-spleen scan.  At that time, it was noted 
that the scan had been ordered because the appellant had 
chronically elevated liver enzymes.  The scan was interpreted 
as showing mild bone marrow activity, with no other 
diagnostic abnormality.  According to the records, in April 
2002, it was reported that the appellant was hepatitis C 
positive.     

In April 2002, the appellant underwent a VA examination.  At 
that time, he stated that in 1981, he was prescribed 
Ibuprofen for his stress fractures.  The appellant indicated 
that after taking the medication for six months, he developed 
frequent epigastric pain associated with reflux.  He noted 
that he was then put on some kind of antacids, which relieved 
the pain.  The appellant reported that through the years, he 
had also developed "an arthritis kind of pain."  The 
examiner stated that the appellant had been seen at the VAMC, 
but that he had a problem taking Tylenol, Trilisate, 
Percogesic, aspirin, and non-steroidal anti-inflammatory 
drugs because the medications aggravated his epigastric pain.  
The examiner further noted that the appellant had elevated 
liver enzymes and that hepatitis C antibodies were positive.  
Following the physical examination, the diagnosis was 
dyspepsia.  An addendum to the April 2002 examination report 
shows that the appellant underwent a barium swallow 
esophagram.  The esophagram was interpreted as showing no 
evidence of esophageal abnormality.  Specifically, there was 
no evidence of gastroesophageal reflux or hiatal hernia.  The 
impression was of no evidence of diagnostic abnormality.

In the appellant's substantive appeal, dated in December 
2002, the appellant maintained that he contracted hepatitis C 
when he received immunization shots upon his induction into 
the military.  In support of his contentions, he submitted 
copies of medical articles on hepatitis C from the Internet.  
The articles relate to hepatitis C and jet injection 
techniques.  

In May 2003, the appellant testified at a videoconference 
hearing before the Board.  At that time, the appellant stated 
that while he was in the military, he was diagnosed with 
bilateral heel stress fractures and was given Darvon and 
Motrin to relieve the pain from the fractures.  The appellant 
indicated that the medication caused him to develop stomach 
problems and that he felt like his "stomach was full of 
acid."  He noted that he subsequently developed chronic 
stomach problems.  In regard to his claim for service 
connection for hepatitis C, the appellant testified that upon 
his induction into the military, he received immunization 
shots with a jet gun.  According to the appellant, it was his 
opinion that the hepatitis C virus was transmitted with the 
jet gun.  The appellant also reported that after he was 
diagnosed with bilateral heel stress fractures, his ankles 
swelled.  He maintained that hepatitis C was linked to joint 
swelling and, as such, it was his contention that his 
hepatitis C was related to his ankle swelling.  In the 
alternative, the appellant opined that the blood transfusion 
that he received while he was in the military after his 
automobile accident resulted in his incurrence of Hepatitis 
C.  According to the appellant, upon his discharge 
examination, the examining physician told him that his liver 
did not "work right," and that he had hepatitis.       

In October 2004, the RO received VAMC outpatient treatment 
records, from February 2002 to October 2004.  The records 
reflect that in February 2003, the appellant underwent an 
abdominal, right upper quadrant ultrasound.  The pertinent 
diagnosis was that there was diffuse, increased echogenicity 
of the liver parenchyma.  In addition, differential diagnosis 
included fatty liver infiltration versus diffuse 
hepatocellular, such as cirrhosis or hepatitis.  Following 
the physical examination, the assessment was gastroesophageal 
reflux disease (GERD) and hepatitis C, old infection, no 
recent reactivation.     

In December 2004, the appellant underwent a VA examination.  
At that time, he stated that his stomach hurt and that he had 
vomiting every week.  He indicated that he took stomach pills 
and antacids to reduce his stomach pain.  According to the 
appellant, while he was in the military, he had bilateral 
heel stress fractures.  The appellant reported that he 
developed arthritis of his feet which "went up," and caused 
the arthritis of his shoulder and wrist.  The examining 
physician reported that there was a note in the appellant's 
claims file which revealed that the appellant had pain in his 
back, worsening since his automobile accident in 1968, and 
that the appellant complained of chronic pain in his ankles, 
neck, and left shoulder.  The examiner noted that the 
appellant was hepatitis C positive.  According to the 
appellant, he had liver pain due to his hepatitis and that 
his pain medication helped relieve his liver pain.  The 
appellant maintained that his hepatitis C was from his blood 
transfusion that he received during service.  The examiner 
reported that the appellant had no tattoos and claimed to 
have no diverse sexual activity.  The appellant denied body 
piercing and any drug usage.  The examiner noted that the 
current symptoms of the appellant's liver disease were mild.  
According to the appellant, he smoked three packs of 
cigarettes per day.  

Following the physical examination, the examiner opined that 
it was as likely as not that the appellant had had dyspepsia 
for many years, and that he had dyspepsia with most any 
medication given for his pain, not just specifically for his 
ankle pain.  According to the examiner, the appellant was 
also given medication for his neck, back, and multiple joint 
pain, which at least as likely as not resulted from the 
automobile accident that occurred when he was AWOL and was 
determined to be not in the line of duty.  Giving the 
appellant the benefit of the doubt since he did have some 
ankle pain mentioned throughout the record and foot pain, the 
examiner indicated that it was as likely as not that he had 
dyspepsia "and the upper GI series ordered on December 16, 
2004 was normal and did not show active ulcer disease, but it 
[was] as likely as not he [had] medication affecting his 
dyspepsia associated also with his two to three pack 
cigarette smoking which [was] known to cause significant 
increase in acid production in his stomach."  The examiner 
also reported that the appellant had generalized HLA-B27 
positive arthritis which was not due to his service-connected 
ankle injury and which was responsible for his generalized 
arthritic symptoms for which he took the medicine with the 
gastro-intestinal side effects.  In regard to the appellant's 
diagnosed hepatitis C, the examiner opined that it was as 
least as likely as not that the appellant incurred hepatitis 
C from his blood transfusions which were required because of 
his accident, which was determined not to be in the line of 
duty since he was AWOL at that time of the accident.  The 
examiner further opined that it was not likely that the 
appellant's hepatitis C was from the injection that he was 
given in basic training.  According to the examiner, he had 
looked at the references provided and it was his opinion that 
it was not likely that the jet guns were the primary cause or 
other veterans who were inoculated in that period of time 
would also have hepatitis C.      

VAMC outpatient treatment records, from December 2004 to May 
2005, show that in December 2004, the appellant underwent an 
upper GI series.  The upper GI was reported to show that the 
oropharyngeal coordination and swallowing were normal in an 
upright position.  There was normal peristalsis through the 
esophagus, with no hiatal hernia or reflux demonstrated on 
the examination.  No mucosal abnormalities were seen in the 
esophagus, stomach, or duodenal bulb.  Portion of the c-loop 
appeared grossly normal.  The impression was that no 
significant or focal bony abnormality was identified.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).


Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show that a current disability exists, and that 
the current disability was either caused by a service-
connected disability or aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Hepatitis C

As stated above, service connection may be granted for 
disability incurred or aggravated by injury or disease 
contracted in line of duty during active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"In line of duty" means that an injury or disease incurred 
or aggravated during a period of active military, naval or 
air service unless such injury or disease was the result of 
the appellant's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death incurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws as administered by VA.  Requirements as to line of 
duty are not met if at the time the injury was suffered or 
disease contracted the appellant was avoiding duty by 
desertion, or was absent without leave which materially 
interfered with the performance of military duty.  38 C.F.R. 
§ 3.1(m)(1).

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposure such as tattoo, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or razor blades.  VBA 
letter 211B (98-110) November 30, 1998.     

In the appellant's May 2003 videoconference hearing, the 
appellant maintained that the blood transfusion that he 
received while he was in the military after his automobile 
accident resulted in his incurrence of hepatitis C.  In the 
alternative, the appellant opined that the hepatitis C virus 
was transmitted when he received immunization shots with a 
jet gun upon his induction into the military.  He also noted 
that it was his belief that his hepatitis C was related to 
his ankle swelling, which he experienced after his bilateral 
heel stress fractures.  The appellant further stated that 
upon his discharge examination, the examiner told him that he 
had hepatitis.  In this regard, lay statements as to what a 
doctor said are not competent evidence.  See Warren v. Brown, 
6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2).  In 
addition, the appellant's service medical records are 
negative for any complaints or findings of a liver disorder, 
to include hepatitis C.  Moreover, the appellant's separation 
examination, dated in November 1968, shows that at that time, 
the appellant's endocrine system was clinically evaluated as 
"normal."  

In the appellant's December 2004 VA examination, the examiner 
opined that it was at least as likely as not that the 
hepatitis C virus was transmitted to the appellant through 
the blood transfusion that he received following his 
automobile accident in June 1968.  In this regard, the 
appellant's service medical records show that after the 
appellant's June 1968 accident, he received a blood 
transfusion.  However, as noted in the October 1969 VA 
Administrative Decision, on June 22, 1968, the day of the 
appellant's accident, the appellant was AWOL from his unit 
after having been dropped as a deserter on January 18, 1968.  
Thus, in the October 1969 decision, VA concluded that based 
on the evidence of record, it was definitely shown that 
during the time of the accident, the appellant was avoiding 
duty by desertion and absent without leave.  Therefore, it 
was VA's determination that the injuries sustained on June 
22, 1968, were not in the line of duty and that the appellant 
was not entitled to receive benefits on injuries claimed as a 
result of the automobile accident.  Accordingly, it follows 
that because the appellant received a blood transfusion for 
body burns which were sustained in an accident during a 
period of time when he was AWOL, the resulting disability, 
hepatitis C, was not incurred in the line of duty and he 
clearly does not meet the statutory criteria for an award of 
compensation benefits for any residuals of that automobile 
accident.  Thus, hepatitis C due to a blood transfusion given 
in response to injuries sustained in an automobile accident 
on June 22, 1968, during a period of AWOL, was not incurred 
in the line of duty, which precludes the grant of service 
connection.    

In this case, the first medical evidence of record for 
treatment for hepatitis C is in April 2002, approximately 33 
years after the appellant's separation from the military.  In 
addition, there is no medical evidence of record showing that 
the appellant's hepatitis C was caused by disease or injury 
incurred in the line of duty, to include any ankle swelling 
that he may have experienced after his bilateral stress 
fractures.  The Board also notes that in regard to the 
appellant's contention that the hepatitis C virus was 
transmitted when he received immunization shots with a jet 
gun upon his induction into the military, in the appellant's 
December 2004 VA examination, the examiner opined that it was 
not likely that the appellant's hepatitis C was from the 
injection that he was given in basic training, or other 
veterans who were inoculated in that period of time would 
also have hepatitis C.  

The Board also has considered the medical articles on 
hepatitis C from the Internet, including the articles 
indicating that hepatitis C potentially can be spread by 
vaccinations during military service administered by 
pneumatic jet injectors.  Significantly, though, remarks by 
one website commentator do not substantiate the putative 
relationship between the hepatitis C virus and the use of 
vaccination guns.

The Board does not dispute the overall validity of the 
appellant's treatise evidence to the extent that it is 
favorable to his essential contention that he developed 
hepatitis C from the administration of vaccinations by means 
of pneumatic jet injectors.  But this evidence does not 
indicate that, in his particular case, the appellant 
contracted hepatitis C from any in-service vaccination 
administered by pneumatic jet injector.  Rather, the treatise 
evidence merely raises the possibility that giving a shot by 
means of a vaccination gun has been identified as a risk 
factor for hepatitis C.  And this will not suffice.  Instead, 
the treatise evidence must discuss generic relationships with 
a degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay medical 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  Thus, even considering this evidence, there 
still is no objective medical opinion indicating that, in 
this particular case, the appellant's current hepatitis C is 
attributable to his line of duty during active military 
service.  

The Board recognizes the appellant's sincere belief that his 
hepatitis C is the result of his military service.  However, 
the appellant, as a layperson without medical training, is 
not qualified to render medical opinions as to matters such 
as diagnosis and etiology of disorder and disabilities, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

In light of the above, there is no credible and probative 
medical evidence of record which links the appellant's 
hepatitis C to his line of duty during active military 
service.  There is no benefit of the doubt that could be 
resolved in his favor since there is not an approximate 
balance of positive and negative evidence.  The only medical 
evidence in support of the appellant's contentions is the 
opinion from the examiner from the appellant's December 2004 
VA examination who opined that it was at least as likely as 
not that the hepatitis C virus was transmitted to the 
appellant through the blood transfusion that he received 
following his automobile accident in June 1968.  However, 
given that the blood transfusion was given in response to 
injuries the appellant sustained while AWOL on June 22, 1968, 
the Board finds that hepatitis C, due to the June 1968 blood 
transfusion, did not have its inception in the line of duty 
as that term is defined.  As such, service connection cannot 
be established for that disability.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. § 3.1(m).  Therefore, the claim is 
denied.

Stomach and Liver Disease, on a Secondary Basis

In this case, although the appellant was diagnosed with GERD 
in February 2003, a barium swallow esophagram taken in April 
2002 was interpreted as showing no evidence of esophageal 
abnormality.  In addition, an upper GI series dated in 
December 2004, was reported to show normal peristalsis 
through the esophagus, with no hiatal hernia or reflux 
demonstrated.  Moreover, no mucosal abnormalities were seen 
in the esophagus, stomach, or duodenal bulb.  Thus, clinical 
studies of record do not support a diagnosis of GERD.  
Nevertheless, in the appellant's April 2002 and December 2004 
VA examinations, the appellant was diagnosed with dyspepsia.  
However, while the medical evidence of record shows that the 
appellant currently has dyspepsia, the medical evidence does 
not show that a stomach disorder, to include dyspepsia, was 
caused or made worse by medication taken for service-
connected residuals of bilateral heel stress fractures.  

In the appellant's May 2003 videoconference hearing, the 
appellant testified that after he was diagnosed with 
bilateral heel stress fractures during service, he was given 
Darvon and Motrin which upset his stomach.  In this regard, 
although the appellant's service medical records show that he 
was given Darvon to relieve the pain from his bilateral 
stress fractures, the records are negative for any complaints 
or findings of a stomach disorder, to include dyspepsia.  In 
the appellant's November 1968 separation examination, 
although the appellant's abdomen and viscera were clinically 
evaluated as "abnormal," it was due to his healed burns of 
the abdomen, and not due to any medication taken in 
connection with his bilateral stress fractures.  In addition, 
in the appellant's December 2004 VA examination, the examiner 
opined that it was as likely as not that the appellant had 
dyspepsia for many years, and that he had had dyspepsia with 
most any medication given for his pain, not just specifically 
for his ankle pain.  According to the examiner from the 
appellant's December 2004 VA examination, although the 
appellant develops dyspepsia when taking medication for his 
service-connected residuals of bilateral heel stress 
fractures, he also develops dyspepsia when taking medication 
for his non-service-connected disabilities.  Furthermore, the 
examiner also opined that the appellant's dyspepsia was 
associated with his two to three pack cigarette smoking, 
which was known to cause significant increase in acid 
production in his stomach.  Thus, there is no medical 
evidence specifically showing that the medication taken only 
for the appellant's service-connected residuals of bilateral 
heel stress fractures, caused or made worse his dyspepsia.  
Most importantly, the examiner stated that the appellant also 
received medication for his neck, back, and multiple joint 
pain.  Moreover, the examiner further reported that the 
appellant had generalized HLA-B27 positive arthritis which 
was not due to his service-connected ankle injury and which 
was responsible for his generalized arthritic symptoms for 
which he took the medicine with the gastro-intestinal side 
effects.  Therefore, there is no medical evidence showing 
that the medication taken for the appellant's service-
connected residuals of bilateral heel stress fractures, 
alone, caused or made worse his dyspepsia.  

The Board also notes that the evidence of record shows that 
the appellant currently has a liver disorder, diagnosed as 
hepatitis C.  However, while the medical evidence shows that 
the appellant currently has hepatitis C, there is no medical 
evidence of record which shows that his hepatitis C was 
caused or made worse by his medication taken for service-
connected residuals of bilateral heel stress fractures.  In 
this regard, and as discussed more fully above, in the 
appellant's December 2004 VA examination, the examiner opined 
that it was at least as likely as not that the blood 
transfusion that the appellant received after his automobile 
accident was the cause of his hepatitis C.  However, 
hepatitis C due to a blood transfusion given in response to 
injuries sustained in an automobile accident on June 22, 
1968, during a period of AWOL, was not incurred in the line 
of duty.  

In this case, the only evidence of record supporting the 
appellant's claims is his own lay opinion that he currently 
experiences a stomach disorder, to include dyspepsia, and a 
liver disorder, to include hepatitis C, which were caused or 
made worse by the medication taken for service-connected 
residuals of bilateral heel stress fractures.  However, the 
Court has held that lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not a physician, he is not competent to make a determination 
that a stomach disorder, to include dyspepsia, and/or a liver 
disorder, to include hepatitis C, are related to medication 
taken for service-connected residuals of bilateral heel 
stress fractures.  Espiritu, 2 Vet. App. at 492, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).         

In light of the above, as there is no evidence showing that a 
stomach disorder, to include dyspepsia, was caused or made 
worse by medication taken for service-connected residuals of 
bilateral heel stress fractures, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a stomach disorder, to 
include dyspepsia, secondary to medication taken for service-
connected residuals of bilateral heel stress fractures.  In 
addition, as there is no evidence showing that a liver 
disorder, to include hepatitis C, was caused or made worse by 
medication taken for service-connected residuals of bilateral 
heel stress fractures, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for a liver disorder, to include hepatitis C, 
secondary to medication taken for service-connected residuals 
of bilateral heel stress fractures.  Accordingly, service 
connection for these disorders must be denied.    

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a stomach disorder, to 
include dyspepsia, secondary to medication taken for service-
connected residuals of bilateral heel stress fractures, is 
denied.  

Entitlement to service connection for a liver disorder, to 
include hepatitis C, secondary to medication taken for 
service-connected residuals of bilateral heel stress 
fractures, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


